Title: From Thomas Jefferson to Levi Lincoln, 22 August 1808
From: Jefferson, Thomas
To: Lincoln, Levi


                  
                     Dear Sir 
                     
                     Monticello Aug. 22. 08.
                  
                  You are not unapprised that in order to check the evasions of the embargo laws effected under colour of the coasting trade, we found it necessary to prevent the transportation of flour coastwise, except to the states not making enough for their own consumption, and that to place the supplies of those states under some check, a discretionary power was given to the governors to give licenses to the amount of what they deemed the necessary importation. by a subsequent regulation the Collectors were advised not to detain vessels the articles of whose cargoes were so proportioned as not to excite suspicion of fraudulent intentions: & particularly where not more than one eighth in value was provisions. this last regulation has operated so well that in the other importing states (Massachusets excepted) little or no use has been made of the power of giving special licenses. but the licenses of Massachusets in the first two months having amounted to 60,000. barrels of flour, the quantity was so much beyond their consumption, that it was suspected the licenses were fraudulently perverted to cover exportation. I therefore requested Governor Sullivan to discontinue issuing them, as, if the whole quantity was landed & retained in the state, it could not want for some time, and if exported it shewed we ought to guard that avenue to fraud. he apprised me however by letter of circumstances which induced him to continue a moderated issue of licenses till he could hear from me, and I approved of his doing so until he should leave the capital which he informed me he should do in the fall, when, if the power were to be continued, he wished it to be put into other hands, as his absence would prevent his exercising it. on this ground the matter now rests. he supposes that about 90,000 persons in the state subsist on imported flour, which at a pound a day would require between 13. & 14. thousand barrels a month. certainly it is not my wish that the want of a single individual should be unsupplied a single day; and I presume the well affected citizens of Massachusets would not wish, by importing a superfluous stock, to open a door for defeating a law judged by the national authorities necessary for the public good, & chearfully submitted to elsewhere in the union. the question is whether, after so great importations, the permission to all coasting vessels to take one eighth in provisions will not supply the state. on this subject I ask your friendly information. if it will not, then I must request your undertaking to issue licenses, on the departure of the governor, to such characters as you may not suspect would make a fraudulent use of them. the power will with propriety devolve on you, on the Governor’s declining it; you stand next in the confidence of the state, and certainly second to no one in my confidence. I will therefore ask from you a full communication of facts and your opinions on this subject, with an entire disposition on my part to do whatever, consistently with my duty, I can do to obviate difficulties. I pray you to be assured of my constant attachment & respect.
                  
                     Th: Jefferson 
                     
                  
               